Citation Nr: 1000603	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to June 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In May 2008, this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

Because action ordered in the Board's May 2008 Remand was not 
completed, this matter must be remanded, once again for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders).  Compliance with the Board's remand 
instructions is not a discretionary matter.  The RO should be 
aware that when the Board fails to return a case to the RO 
for completion of actions ordered in a remand that were not 
completed, and such decision is appealed, the U.S. Court of 
Appeals for Veterans Claims (either by endorsement of a Joint 
Motion by the parties or by Memorandum Decision vacating the 
Board's decision) routinely, under the Stegall precedent, 
returns the case to the Board for completion of the action 
sought in the remand.

The Board's May 2008 remand (see p. 4, indented paragraph 3) 
instructed: "Findings reported should include the 
presence/or absence, and extent, of each of the symptoms 
listed in the schedular criteria for ratings above 50 percent 
(or other symptoms of like gravity)."  The Veteran's 
representative alleges that the March 2009 VA examination was 
nonresponsive to the Board's remand, and therefore was 
inadequate; in December 2009 written argument the 
representative notes that the VA examiner mentioned some of 
the criteria for a higher rating; however, he did not discuss 
obsessional rituals, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, or difficulty in adapting to stressful 
circumstances.  The Board observes the examination report is 
indeed silent regarding such symptoms, and concurs with the 
representative's assessment that return of the case to the RO 
to ensure compliance with the prior remand instructions is 
necessary.

It is again noteworthy that staged ratings may be appropriate 
in an increased-rating claim (where factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings).  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  The RO should return the Veteran's 
claims file to the March 2009 VA examiner 
and ask him if he has notes from that 
examination that would allow for the 
requested discussion whether the Veteran's 
PTSD is manifested by (and if so the 
severity of) symptoms of obsessional 
rituals, panic or depression, neglect of 
appearance and hygiene, and difficulty 
adapting to stressful circumstances.  If 
so, the examiner should furnish a 
supplemental report that addresses the 
presence and severity of these symptoms.  

2.  If the March 2009 VA examiner does not 
have examination notes that would allow 
addressing the above-mentioned symptoms, 
the RO should arrange for the Veteran to 
be re-examined by a psychiatrist to 
ascertain the severity of his PTSD.  In 
such case, the Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically comment whether the episodes 
of anger and rage the Veteran describes 
are symptoms of his PTSD, and must comment 
regarding the presence or absence (and 
extent) of each of the symptoms listed in 
the criteria for ratings in excess of 50 
percent for PTSD.  He examiner should also 
comment regarding the impact of the 
Veteran's PTSD on social and occupational 
functioning. 

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

